 1
                                                                             JS-6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10   TAUNO AUGUST KOIVISTO,
                                                    Case No. 2:20-03387 CAS (ADS)
11                                Petitioner,

12                                v.                ORDER DISMISSING HABEAS CORPUS
                                                    PETITION AND DENYING
13    WARDEN,                                       CERTIFICATE OF APPEALABILITY

14                                Respondent.

15

16          Before the Court for screening is a Petition for Writ of Habeas Corpus filed by

17   Petitioner Tauno August Koivisto, an inmate at California State Prison, Los Angeles

18   County. [Dkt. No. 1]. To the extent that the Court can understand the Petition,

19   Petitioner appears to allege a lack of access to specific food for his medical needs in

20   prison. [Id.]. Therefore, Petitioner is not challenging his incarceration or his sentence,

21   but is instead complaining about the conditions of his confinement. A habeas corpus

22   petition is not the proper vehicle for challenging the conditions of confinement. The

23   purpose of habeas corpus is to attack the legality of a conviction or sentence. See Preiser

24   v. Rodriguez, 411 U.S. 475, 487–88 (1973); see also Douglas v. Jacquez, 626 F.3d 501,
